Beown, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, attorney for the United States, that the merchandise consisted of 4.540 kilos of Phenyl Benzoate entered at a price of $9.75 less 1 %, the American selling price of a similar domestic competitive article (Section 402 (g), Tariff Act of 1930), and that such price is the correct dutiable value.
It is further stipulated and agreed that the case is submitted on this stipulation.
*1016On the agreed facts I find the American selling price, as defined in. section 402 (g) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value was United States $9.75 per kilo, less 1 per centum. Judgment will be entered accordingly.